UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6636



RANDY DEAN STEWART,

                                           Petitioner - Appellant,

          versus


WARDEN,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cv-00996-JAB)


Submitted: April 26, 2007                       Decided: May 1, 2007



Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Dean Stewart, Appellant Pro Se. Clarence Joe DelForge, III,
Mary Carla Hollis, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy Dean Stewart seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Stewart has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -